The intestate of the plaintiff died in 1861, and letters of administration on his estate were duly granted to the *Page 389 
former administrator in August, 1862, who afterwards died in   (550) 1869. The plaintiff was, afterwards, on 23 December, 1886, appointed and qualified as administrator de bonis non of the same intestate. The estate must therefore be settled according to the law applicable in such cases next prior to July, 1869, except as "to the courts having jurisdiction of any action or proceeding for the settlement of an administration or to the practice and procedure therein." Code, secs. 1433, 1476; Glover v. Flowers, 101 N.C. 134; Gaither v. Sain, 91 N.C. 304;Glover v. Flowers, 95 N.C. 57; Dancy v. Pope, 68 N.C. 147.
The administration of the estate of the intestate was not completed by the first administrator; he left it open and unsettled. Hence it became and continues to be the duty of the plaintiff administrator de bonis non
to complete the administration in all respects, and to that end his power, rights, authority and duties relate back to the death of his intestate. He is bound only by the lawful acts done by his predecessor in and about the estate. It is his duty to get possession of all the remaining personal property, including rights and credits, to sell the property, collect the debts due and apply the money thus realized to the discharge of all unpaid debts and liabilities with which the estate in his hands is properly chargeable and in the orderly course of administration. He should also particularly require the administrator or executor of the first administrator to account to him for all property and effects of his intestate that he had not properly administered, and, if need be compel him to do so by appropriate legal steps. If, however, the first administrator had wasted such assets or made other default, and he, or if he be dead, his estate be clearly and certainly insolvent, and if the sureties to his administration bond be so insolvent, or if he gave such bond and the same was lost or destroyed, and the sureties could not, by active diligence, be ascertained, then the facts being clear, it would not be necessary (551) that he should bring action, because it would be fruitless and put the estate to useless costs. The administrator should in such respects be very vigilant, otherwise he would be held accountable for his laches.
In this case it is found as facts that the former administrator was insolvent at the time of his death; that he gave a proper bond, with sureties; that the bond was lost or destroyed, probably by the casualties of war, and that it cannot be ascertained who were the sureties thereto. If this be so, it would be worse than useless for the plaintiff to bring his action, thus causing fruitless delay and costs. Why, to what end, bring suit? In such case it is wiser and better in every respect to proceed in the course of administration as if the matter had been settled by action. But, to warrant such course, the facts should be clear and satisfactory. *Page 390 
The judgments of recent date mentioned, other than that of Thomas G. Walton, seem not to be questioned, nor can they be, by the defendants as the heirs of the intestate, unless because of fraud or collusion, and so far as appears, they are properly chargeable against the estate in the hands of the plaintiff. If there are no personal assets of the intestate, or not sufficient to pay them, then it is the plaintiff's duty to apply for and obtain a license to sell the land descended to the heirs, or so much thereof as may be necessary to make assets to pay the debts remaining unpaid. Speer v. James, 94 N.C. 417; Syme v. Badger, 96 N.C. 197.
It is earnestly insisted in the argument that the debts upon which these judgments are founded were of long standing and stale, and therefore the creditors, after such long lapse of time, are not entitled to have them paid. This contention is not well founded. The law contemplates, intends and requires that the estate of every decedent, if he have any, shall be duly administered, and it remains open, unsettled and to be settled until the latter shall be done. Mere lapse of time in such (552)  cases cannot affect the rights of creditors or others, otherwise than as may be prescribed by statute. That an estate is not settled and closed within a reasonable time is because of the neglect orlaches of those interested in it as next of kin, or legatee, or heir, or devisee, or creditor, and the law will not encourage such neglect by helping a party who seeks to take benefit of it. It is the duty of parties interested to see that the estate is so administered and closed according to law; and if they will not, they must suffer such prejudice as may happen to them by reason of their laches, however the same may arise. Here the next of kin and the heirs of the intestate allowed six or seven years to elapse pending the lifetime of the first administrator, while it seems, he wasted the assets, or allowed them to be dissipated, that he ought to have applied. He died and no administrator de bonis non was appointed until after the lapse of twelve years. The bond of the first administrator had been lost or destroyed, and the name of the sureties thereto had been forgotten. No effort was made, it seems within a reasonable time, or at all, to restore the lost record as to the appointment of the administrator and his bond. All this was gross neglect, and the creditor who on that account fails to establish his debt and have it paid must suffer loss, and so must the heirs, if they cannot make good their defense. The law will not help them as to time, except in the case and the way prescribed by the statute. Whit v. Ray, 26 N.C. 14.
The judgment of the creditor, Thomas G. Walton, was obtained on 24 March, 1869, and it must be treated here and for the present purpose as an absolute judgment, because the court so held it to be. This was excepted to by the plaintiff, but he did not appeal, and if he assigned error it is not before us for review and correction. If the plaintiff *Page 391 
intended to insist upon his objection he should have appealed. He   (553) is not entitled to the benefits of the defendant's appeal, except as he may in some way be benefited thereby incidentally.
The specialties upon which the last-mentioned judgment was founded were merged therein, and it became a new causa litis, and as contemplated by the statute (Code, sec. 136), it was subject to the statute (Code, sec. 152) barring actions on judgments after the lapse of ten years after the rendition of the same. Gaither v. Sain, 91 N.C. 304; Smith v. Brown,99 N.C. 377.
Hence any action on this judgment was barred by the statute, as contended by the defendants, unless it was suspended by reason of the fact that there was no administration of the intestate from 1869 until 23 December, 1886, when the plaintiff was appointed, and the judgment creditor brought his action within one year next after the issuing of the letters of administration to him, founded upon such judgment, or unless the judgment creditor filed his claim within the time just mentioned with the plaintiff, and the same was admitted by him as prescribed and allowed by the statute (Code, sec. 164). This statute provides that "if a person against whom an action may be brought die before the expiration of the time limited for the commencement thereof, and the cause of action survive, an action may be commenced against his personal representative after the expiration of that time and within a year after the issuing of letters testamentary or of administration. But if the claim upon which such cause of action is based be filed with the personal representative within the time above specified, and the same shall be admitted by him, it shall not be necessary to bring an action upon such claim to prevent the bar," etc.
Although the cause of action, the judgment, under consideration does not come within the letter of this statutory provision, it does within its spirit and purpose. It is not reasonable to suppose that the intention was to allow the creditor to so sue the first administrator and      (554) not have the like remedy against the administrator de bonis non. The creditor could not bring his action against the administrator of an administrator, but against the administrator de bonis non of the intestate of the first administrator. It is so decided, certainly in effect, in Smithv. Brown, 99 N.C. 377; Dunlap v. Hendley, 92 N.C. 115.
It does not appear from the record whether the judgment was barred or not. It may be that it was filed with the plaintiff in apt time and admitted by him. It must therefore be re-referred to the referee to find the material facts and report the same to the court below for its further action.
It appears that the former administrator was "totally insolvent" — had been several years before his death — and his estate had been so ever *Page 392 
since that time; his bond as administrator was lost or destroyed, and his sureties thereto were unknown. For the reasons already stated, it was not necessary to bring an action against his administrator before making the present application. Badger v. Jones, 66 N.C. 305; Latham v. Bell,69 N.C. 135; Smith v. Brown, supra; Lilly v. Wooley, 94 N.C. 412.
It does not appear, except by rather vague inference, that there are no personal assets of the intestate. It is found merely that none have come into the hands of the plaintiff. It is not found, as it should be, that he made diligent search and inquiry and could find none.
The exceptions, other than those embraced by what we have said, are immaterial, and we need not advert further to them.
If there are no personal assets, or not sufficient, the plaintiff is entitled to a license to sell so much of the real estate as may be necessary to make sufficient assets to pay the debts ascertained to be due and unpaid; but any controversy in respect to any particular debtor's debts, especially if the same be for a considerable amount, should (555)  ordinarily be determined before granting the license; otherwise the court might direct a larger quantity of land to be sold than necessary.
The judgment must be set aside and further steps taken in the proceedings in accordance with this opinion.
Error.
Cited: Brawley v. Brawley, 109 N.C. 527; Brittain v. Dickson,111 N.C. 529; James v. Withers, 114 N.C. 479; Monger v. Kelly,115 N.C. 295; Lea v. McKoy, 118 N.C. 522, 526; Stonestreet v. Frost,123 N.C. 646; Edwards v. Lemmonds, 136 N.C. 331; Brown v. Wilson,174 N.C. 671.